Swift, Ch. J.
The prohibition in the 6th section of the statute respecting “ Fisheries,” to use bush-seines in Ousatonnick river, extends to the whole of the river, and is not restricted to the part of it below Leavenworth’s ferry. The *329declaration, of course, has alleged an offence within the statute, and is sufficient.
There is no allegation in the plea in bar of the time when the suit therein mentioned was served. It only avers, that the suit was brought to a certain court, and then the proceedings are set forth. Every allegation in the plea may be true, and yet that suit may have been commenced subsequent to the present. It was essential to the validity of the plea in bar, that there should have been an averment, that such suit was commenced prior to this, so that the plaintiff might have traversed it, in order to make it a bar to a recovery in the present action.
Edmond and Smith, Js. being related to one of the parties, gave no opinion.
The other Judges concurred in the opinion of the Chief Justice.
No error in the judgment complained of.